PROSPECTUS November 1, 2009 Waterville Large Cap Value Fund A No-Load Fund Institutional Shares (WVLIX) Investor Shares (WVLVX) The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Summary Section Investment Objective 1 Fees and Expenses 1 Expense Example 1 Principal Investment Strategies 2 Principal Investment Risks 2 Performance Information 3 Manager 3 Portfolio Managers 3 Purchase and Sale of Fund Shares 3 Tax Information 3 Payments to Broker-Dealers and Other Financial Intermediaries 3 Details Regarding the Fund’s Investment Strategies and Risks Additional Information Regarding Investment Strategies 4 The Adviser’s Process 4 Additional Information Regarding Risk Factors 5 Who May Want to Invest in the Fund 6 Management 6 The Adviser 6 Portfolio Managers 6 Other Service Providers 7 Fund Expenses 7 Your Account 8 How to Contact the Fund 8 General Information 8 Buying Shares 10 Selling Shares 14 Retirement Accounts 17 Other Information 17 Distributions 17 Taxes 17 Organization 18 Financial Highlights 19 Summary Section Waterville Large Cap Value Fund Investment Objective The investment objective of the Waterville Large Cap Value Fund (“Fund”) is long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None Maximum Deferred Sales Charge (Load) Imposed on Redemptions (as a percentage of the sale price) None None Redemption Fee (as a percentage of value of shares redeemed) None None Annual Fund Operating Expenses (expenses that you pay each year as percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution (12b-1) Fees None 0.25% Other Expenses(1) 0.34% 0.34% Total Annual Fund Operating Expenses 1.34% 1.59% (1) Operating and other expenses are based on estimated amounts for the fiscal year ending October 31, 2010. Other expenses also include acquired fund fees and expenses (“AFFE”). AFFE are fees incurred indirectly by the Fund as a result of investment in certain pooled investment vehicles, such as money market funds. AFFE reflect the pro-rata portion of the fees and expenses charged by any underlying funds in which the Fund may invest. AFFE are estimated to be less than 0.01% for the fiscal year ending October 31, 2010. Total annual operating expenses may not correlate to the ratio of expenses to average net assets in the Fund’s financial highlights because the financial highlights do not reflect AFFE. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Institutional Class Investor Class 1 Year $136 $162 3 Years $425 $502 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes 1 when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies Under normal conditions, Waterville Capital, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing 80% of its net assets (plus borrowings for investment purposes)in U.S. equity securities of large market capitalization companies and instruments that provide exposure to such securities.The Fund intends to invest primarily in securities that are undervalued and exhibit the likelihood of exceeding market returns.The Adviser seeks securities selling at discounts to their underlying values and then holds these securities until their market values reflect their intrinsic values.The Adviser anticipates that the Fund’s portfolio will consist of 25 to 100 positions, which may be invested in similar businesses. The Adviser may sell out of the money Standard & Poor’s 500 Composite Stock Index (“S&P 500 Index”) call options on a substantial amount of the Fund’s portfolio holdings of common stocks.The Adviser believes that over time, the addition of these S&P 500 Index call options will add to the performance and smooth the returns of the Fund.The Fund may seek to achieve higher after tax returns by employing tax management techniques and strategies. Principal Investment Risks It is important that investors closely review and understand the risks of investing in the Fund.Unprecedented recent turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. General Market Risk.As with all mutual funds, there is no assurance that the Fund will achieve its investment objective. An investment in the Fund is not by itself a complete and balanced investment program.You could lose money on your investment in the Fund, or the Fund could underperform other investments. Equity Risk.The Fund is subject to the risks of broad stock market decline or a decline in particular holdings.In addition, the value of a security may decline for a number of reasons which directly relate to the issuer of a security, such as management performance, financial leverage and reduced demand for the issuer’s goods or services. Index Call Option Risk.The Fund does not intend that it will contain exactly the same stocks as the S&P 500 Index and, as a result, bears a risk that the value of the securities held in the Fund may vary from the value of the S&P 500 Index and, despite complying with any applicable collateralization requirement, may result in a complete loss of principal.In addition, the value of the Index options written by the Fund will be affected by changes in the value and dividend rates of the stocks in the Index, changes in the actual or perceived volatility of the stock market, the remaining time on the options and any reduced liquidity in the market for such options.Further, when a call option written by the Fund is exercised, the Fund is expected to forego any additional gains experienced by the Index that is the subject of the option. Management Risk.The Fund is actively managed and its performance therefore will reflect the Adviser's ability to make investment decisions which are suited to achieving the Fund's investment objectives.Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Focused Holdings Risk.Since the Fund will normally hold a core portfolio of stocks of fewer companies than other more diversified funds, the increase or decrease of the value of a single stock may have a greater impact on the Fund’s NAV and total return. Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties.The Fund may experience delays in obtaining recovery, or obtain limited or no recovery in such circumstances. Sector Risk.The Fund may hold a core portfolio of stocks invested in similar businesses, all of which could be affected by the same economic or market conditions. 2 Value Stock Risk.Investments in value stocks are subject to the risk that their true worth may not be fully realized by the market and may remain undervalued for extended periods of time. Performance Information Performance information for the Fund is not provided because the Fund had not commenced operations prior to the date of this Prospectus. Manager Waterville Capital, LLC is the Fund’s investment adviser. Portfolio Managers Joseph Delaney and Sean Bonner, both Managing Directors and co-founders of the Adviser, are the Portfolio Managers of the Fund and are responsible for the day-to-day management of the Fund.The Adviser was formed in 2009 and is newly registered with the Securities and Exchange Commission (the “SEC”) as an investment adviser. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Waterville Large Cap Value Fund, P.O. Box 588, Portland, Maine 04112), or by telephone (877-356-9055). Shares also may be purchased by check, wire or electronic bank transfer.The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Institutional Class Investor Class Institutional Class Investor Class Standard Accounts $100,000 $2,500 $25,000 $100 Retirement Accounts $100,000 $1,000 $25,000 $100 Tax Information Shareholders may receive distributions from the Fund of dividends and capital gains, which may be taxed as ordinary income or capital gains.See “Taxes” in the Fund’s prospectus. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s Web site for more information. Details Regarding the Fund’s Investment Strategies and Risks Concepts to Understand Common Stock means an ownership interest in a company and usually possesses voting rights and earns dividends. Price/Earnings Ratio means the price of a stock divided by the company’s earnings per share. Price-to-Book Ratio means the price of a stock divided by the company’s book value per share. Value Company means a company whose market price is low relative to its financial condition, price history and/or the stock of comparable companies. 3 Market Capitalization means the value of a company’s common stock in the stock market. Out of the money calls meansthe strike price of the underlying asset is higher than the current market price. Strike price means the priceat whicha specific derivative contract can be exercised. U.S. Government Securities means debt securities issued or guaranteed by the U.S.
